PD-0035-15
                                                                                      COURT OF CRIMINAL APPEALS
                                                                                                       AUSTIN, TEXAS
                                        PD-0035-15                                   Transmitted 1/6/2015 4:18:44 PM
  JANUARY 16, 2015                                                                   Accepted 1/16/2015 10:52:58 AM
                                                                                                        ABEL ACOSTA
                                NO. PD                                                                          CLERK




                        IN TIIE COURT OF CRIMINAL APPEALS




                                 DANIEL DIAZ, Appellant

                                                 vs.

                            THE STATE OF TEXAS, Appellee



                     On Appeal from the 253'd Judicial District Court
                                  Liberty County, Texas
                             Trial Court Causc No. CR29411
                                            And
                The Court of Appeals for the Ninth Judicial District of Texas
                                     Beaumont, Texas
                                   No.09-13-00104-CR


 APPELLANT'S MOTION TO SUBSTITUTE LEAD ATTORNEY OF RECORD



TO THE HONOITABLE JUSTICES OF' SAID COURT:

       COMDS NOW WDNDDLL A. ODOM, JR., the undersigned attorney, and hereby

requests this honorable Court allow   hin to substitute as lead attomey of record in stead for Richard

Bunoughs (Texas Bar # 03464800) to represent the Appellant in this cause, Daniel Diaz. The

undersigned would show thal such substitulion       of counsel is at the   request   of Appellant and

complies with Texas Rules of Appellate Procedurc Rule 6.1(a) and 6.1(c).

       New lead counsel's informalion is as follows:

       Wendell A. Odom, Jr.
       440 Louisiana Strect, Suitc 200
                                                                                      #65I   P_OO5/OOrt




                   Housaoh, Texss 77002
                   wcndcllodom@aol,com
                   (7r3) 223-5575 [phonel
                   (713) 224-28rs
                                  [faxl
                   Texos Bar # 15208500

                  WITERDFORE, PREMISES CONSIDDRED,
                                                   Appellant prays that rhe Court authorize
           substitutioD ofcounsel as set out abovc.


                                                      Respecttirlly submitted,




                EL       Z                                   DLL                 JR
           Appellant                                  Texas Bar# 1520E500
                                                      440 Louisiana St,, Suite 200
                                                      Hourton, TX 7?002
                                                      Qrs)223-5s75
                                                      (7rs) 224-281s (FAx)




                                                                   G
                                                      RICHARII R. BURROUGHS
                                                      Tcxae Bar # 03464800




90   /sa   39vd                                                      glazvzzErL vaigq        91az/98/ra
                                 CERTIFICATE OF' SERVICE

       I   hereby certifu that a true and correct copy of the foregoing Motion to Substitute Lead

Attorncy of Rccord was delivered via U.S. Mail   1o the   Assislant District Atlorney   in   ris cause on

January 6,2015.




                                                     WENDELL A. ODOM, JR
                                     NO. PD




                               IN THE COURT OF CRIMINAL APPEALS



                                      DANIEL DIAZ, Appellant

                                                  VS.

                                  THE STATE OF TEXAS, Appellee



                             On Appeal from the 253'd Judicial District Court
                                         Liberfy County, Texas
                                    Trial Court Cause No. C1129411
                                                  And
                   The Court of Appcals for thc Ninth Judicial District of Tcxas
                                       Beaumont, Tcxas
                                      No. 09-13-00104-CR



ORDER ON APPELLANT'S MOTION TO SUBSTITUTE LEAD ATTORNEY OF
                         RECORI)



       On this day oame on to be heard a Motion to Substitute Lead Attorney of Rccord and it

appearing to the Court that such motion should be GRANTED.

       It   is, therefore,   ORDERED that

       Wendell A. Odom, Jr.
       440 Louisiana Street, Suite 200
       Houston, Tcxas 77002
       wendellodom@aol.com
       (713) 223-ss75 [phoncl
       (1rs)224-28ts lfaxl
       Tcxas Bar # 15208500

shall be substituted as attomey of record fol the Appellant, Daniel Diaz,   ir.r   the above-eutitled cause.
SIGNED on this the   day   of               2015




                                JUDGE PRESIDING